Exhibit 10.1

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of July 8, 2010 by and between Silicon Valley Bank (“Bank”) and
Enteromedics Inc., a Delaware corporation (“Borrower”), whose address is 2800
Patton Road, Saint Paul, MN 55113.

RECITALS

A. Borrower, as borrower, and Bank, Compass Horizon Funding Company LLC and
Venture Lending & Leasing V, Inc., as lenders, entered into that certain Loan
and Security Agreement with an “Effective Date” of November 18, 2008,
Subsequently, in accordance with that certain First Amendment to Loan and
Security Agreement (the “First Amendment”), dated February 8, 2010, between
Borrower and Bank, the Borrower and Bank agreed to the terms of the Amended
SVB/Borrower Loan Agreement (as defined in the First Amendment and herein
referred to as the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement, as herein set
forth, and Bank has agreed to the same, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments and Other Provisions.

2.1 Repayment of Term Loan. Borrower and Bank acknowledge and agree that the
outstanding principal amount of the Term Loan was $6,327,031.45 as of June 30,
2010. The portion of Section 2.1.1(d) of the Loan Agreement that reads as
follows:

Borrower shall repay the remaining outstanding amount of the Term Loan with a
payment of $383,532.28 on February 1, 2010 and in consecutive equal monthly
payments, each in the amount of $380,421.13, commencing on March 1, 2010 and
continuing on the Payment Date of each month thereafter until December 1, 2011
(the “Term Loan Maturity Date”)…



--------------------------------------------------------------------------------

is hereby amended to read as follows:

Borrower shall repay the remaining outstanding amount of the Term Loan in 30
consecutive equal monthly payments, each consisting of the interest required to
be paid with respect to such Term Loan pursuant to subsection “c” above plus a
portion of the principal of the Term Loan, in the amount necessary to fully
amortize the Term Loan over such period (such amount to be calculated by
Facility Agent), commencing on January 1, 2011 and continuing on the Payment
Date of each month thereafter until June 1, 2013 (the “Term Loan Maturity
Date”)…

2.2 Interest Rate. Section 2.3(a) of the Loan Agreement reads as follows:

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate equal to ten
percent (10%), which interest shall be payable monthly in accordance with
Section 2.3(f) below.

Effective July 1, 2010, said Section 2.3(a) of the Loan Agreement is hereby
amended to read as follows:

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate equal to
eleven percent (11%), which interest shall be payable monthly in accordance with
Section 2.3(f) below.

2.3 Security Interest in Excluded Collateral. The second sentence of Section 4.3
of the Loan Agreement reads in part as follows:

If an Event of Default shall occur after the date of the First Amendment, or if
after such date Lender shall become aware of an Event of Default that occurred
on or before such date, and Lender shall give Borrower written notice thereof,
then the Excluded Collateral shall from the date of such notice forward
(automatically, without the need for any further notice or other action) be
deemed to be included within the definition of “Collateral” hereunder…

Said part of the second sentence of Section 4.3 of the Loan Agreement is hereby
amended to read as follows:

If (i) an Event of Default shall occur after the date of the Second Amendment,
or if after such date Lender shall become aware of an

 

2



--------------------------------------------------------------------------------

Event of Default that occurred on or before such date, and Lender shall give
Borrower written notice thereof, or (ii) if Borrower shall fail to receive the
full amount of any Proposed Capital Raise on or before the date provided
therefor in the definition of “Proposed Capital Raises”, then (automatically,
without the need for any further notice or other action) the Excluded Collateral
shall thereafter (from the date of such notice from Lender in the case of “i”
above and from the date that Borrower was to receive the Proposed Capital Raise
in the case of “ii” above) be deemed to be included within the definition of
“Collateral” hereunder…

2.4 Financial Covenants. Section 6.7 of the Loan Agreement reads as follows:

Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Liquidity Ratio. A ratio of (i) the sum of Borrower’s unrestricted cash and
Cash Equivalents held with SVB and SVB’s Affiliates, divided by (ii) the
outstanding principal amount of the Term Loan, of not less than 1.50:1.00.

Said Section 6.7 of the Loan Agreement is amended to read as follows for months
beginning with July 2010 and continuing thereafter:

Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Liquidity Ratio. A ratio of (i) the sum of Borrower’s unrestricted cash and
Cash Equivalents held with SVB and SVB’s Affiliates plus Borrower’s Eligible
Accounts, divided by (ii) the outstanding principal amount of the Term Loan, of
not less than 1.00:1.00.

2.5 Additional New Capital Transactions. Section 6.12 of the Loan Agreement
reads as follows:

New Capital Transactions. Receive after January 1, 2010 and on or before
March 31, 2010, aggregate net proceeds from New Capital Transactions of at least
$4,000,000. Such proceeds shall be held in Collateral Accounts of Borrower
maintained with SVB or SVB’s Affiliates until used in the ordinary course of
Borrower’s business.

 

3



--------------------------------------------------------------------------------

Said Section 6.12 of the Loan Agreement is hereby amended to read as follows:

New Capital Transactions. Receive aggregate net proceeds from New Capital
Transactions of not less than the following amounts during the following
periods: (a) $2,000,000 from the date of the Second Amendment through August 31,
2010, (b) $7,000,000 from the date of the Second Amendment through October 31,
2010, (c) $15,000,000 from the date of the Second Amendment through January 31,
2011, and (d) $35,000,000 from the date of the Second Amendment through June 30,
2011. Such proceeds shall be held in Collateral Accounts of Borrower maintained
with SVB or SVB’s Affiliates until used in the ordinary course of Borrower’s
business.

2.6 Amendment of Definition. Reference is made to the definition of “Make-Whole
Premium” set forth in Section 13.1 of the Loan Agreement, which reads as
follows:

“Make-Whole Premium” shall mean, with respect to each Term Loan, an amount equal
to the following percentage of the aggregate of all interest that would have
been due with respect to such Term Loan had such Term Loan been repaid in all
the installments provided for in Section 2.1.1(d), but was not so repaid as a
consequence of a mandatory or permitted prepayment (as applicable) of the Term
Loan: (a) 80% if at the time the Make-Whole Premium becomes due under the terms
hereof Borrower has made twelve (12) regularly scheduled monthly payments of
principal in accordance with Section 2.1.1(d), and (b) 100% if at the time the
Make-Whole Premium becomes due under the terms hereof Borrower has not made
twelve (12) regularly scheduled monthly payments of principal in accordance with
Section 2.1.1(d).

The parties agree that only payments made after the date of the Second Amendment
shall be counted for purposes of determining whether Borrower has made “twelve
(12) regularly scheduled monthly payments of principal in accordance with
Section 2.1.1(d)”.

2.7 Addition of Definitions. The following definitions are hereby added to
Section 13.1 of the Loan Agreement in the appropriate alphabetical order:

“Proposed Capital Raises” means Borrower’s receipt of aggregate net proceeds
from New Capital Transactions of not less than the following amounts during the
following periods: (a)

 

4



--------------------------------------------------------------------------------

$3,500,000 from the date of the Second Amendment through August 31, 2010,
(b) $7,500,000 from the date of the Second Amendment through October 31, 2010,
(c) $15,000,000 from the date of the Second Amendment through January 31, 2011,
and (d) $35,000,000 from the date of the Second Amendment through June 30, 2011.
Such proceeds shall be held in Collateral Accounts of Borrower maintained with
SVB or SVB’s Affiliates until used in the ordinary course of Borrower’s
business.

“Second Amendment” is that certain Second Amendment to Loan and Security
Agreement, dated July 8, 2010, between Lender and Borrower.

2.8 Exhibit A—Collateral. Exhibit A to the Loan Agreement reads in part as
follows:

(2) If an Event of Default shall occur after the date of the First Amendment, or
if after such date Lender shall become aware of an Event of Default that
occurred on or before such date, and Lender shall give Borrower written notice
thereof, the Collateral shall from the date of such notice forward be deemed to
include the Excluded Collateral.

Said part of Exhibit A to the Loan Agreement is hereby amended to read as
follows:

(2) If (i) an Event of Default shall occur after the date of the Second
Amendment, or if after such date Lender shall become aware of an Event of
Default that occurred on or before such date, and Lender shall give Borrower
written notice thereof, or (ii) if Borrower shall fail to receive the full
amount of any Proposed Capital Raise on or before the date provided therefor in
the definition of “Proposed Capital Raises”, then the Collateral shall
thereafter (from the date of such notice from Lender in the case of “i” above
and from the date that Borrower was to receive the Proposed Capital Raise in the
case of “ii” above) be deemed to include the Excluded Collateral.

2.9 Exhibit B—Compliance Certificate. Exhibit B to the Loan Agreement (the form
of Compliance Certificate) shall be replaced with Exhibit A hereto in accordance
with the transition to the revised Financial Covenants provided for in
Section 2.4 above.

2.10 New Warrant. Concurrently herewith Borrower shall provide Bank with a duly
executed warrant to purchase common stock of Borrower, exercisable for ten
years, at a price per share equal to the volume weighted average closing price
of Borrower’s publicly traded common stock for the 5 trading days immediately
preceding the date hereof and for a number of shares to be determined by
dividing $316,350 by such price per share.

 

5



--------------------------------------------------------------------------------

3. Limitation of Amendments.

3.1 The amendments set forth above are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Bank may now have or may have in the future under or in connection with
any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date (including the Fifth Amended and Restated Certificate of Incorporation
filed with the Delaware Secretary of State on November 20, 2007), as amended by
the Certificate of Amendment filed with the Delaware Secretary of State on
July 2, 2009, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

6



--------------------------------------------------------------------------------

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

7



--------------------------------------------------------------------------------

6. Effectiveness. This Amendment shall be deemed effective upon the execution
and delivery of this Amendment by each party hereto.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Enteromedics Inc. By:   

/s/ Nick Honigman

    By:  

/s/ Greg S. Lea

Name:   Nick Honigman     Name:   Greg S. Lea Title:   Relationship Manager    
Title:  

Senior Vice President and

        Chief Financial Officer

 

9